Case 1:18-cv-05514-KAM-JO Document 30 Filed 06/12/19 Page 1 of 1 PageID #: 94



UNITED STATES DISTRICT COURT                                                 Civil Conference
EASTERN DISTRICT OF NEW YORK                                                 Minute Order

Before: James Orenstein                                                      Date:          6/12/2019
        U.S. Magistrate Judge                                                Time:          12:30 p.m.

                         Gregorio Dominguez v. Architectural Sign Group, Inc., et al.
                                       18-CV-5514 (KAM) (JO)

Type of Conference: Telephone

Appearances: Plaintiff          Arthur H. Forman

               Defendant        Elizabeth V. Marchionni

Scheduling: The next telephone conference will be held on July 19, 2019, at 12:30 p.m.

Summary: The parties remain in agreement to settle the case. If the court approves the proposed
settlement before the next conference scheduled above I will cancel it; otherwise I respectfully direct
the plaintiff's counsel to initiate the telephone conference call.

                                                                                 SO ORDERED

                                                                                        /s/
                                                                                 James Orenstein
                                                                                 U.S. Magistrate Judge
